By the Court.
'■* common law, digresses could not be sold. The stat. 2 W. & Hi. c. 5, enact j, that the distrainer may, with the *452sheriff, &c. cause the distress to be appraised and sold, if the ten, ant, or owner, shall not, within fiye days after the distress taken, and notice thereof, as by the statute is required, replevy, &c. The distrainer is not authorized to sell the distress within five days, because the tenant, or owner, is allowed that time to replevy. After the expiration of the five days, he ntjay cause the distress to be appraised and sold. There is no time limited for the exercise of this authority. The goods may be kept in pledge, or sold ; and, there is nothing expressed in the act, or to be collected by implication, or intendment, to warrant the construction given to it by the district court. At common law, distresses were replevisable at any time. And since the statutes 2 W. & M.c. 5,and 8 Ann. c. 14, P. L. 97, it has been determined, that a replevin may be granted at any time before sale. 2 Barnadiston, 415. 19 Vin. 19, 20. Besides, upon inspection of the writ of replevin, nothing appears to warrant the court to quash it. There is no intrinsic defect, or want of form, or substance, to justify the court in setting it aside on motion, as a void writ.
Decision of the district court reversed.
Present, Tkezevant, and Brevard, Justices.